t c memo united_states tax_court james h leste and stacy leste et al petitioners v commissioner of internal revenue respondent docket nos filed date sebastian d'amico for petitioners james j posedel and gordon l gidlund for respondent memorandum findings_of_fact and opinion jacobs judge in these consolidated cases respondent determined deficiencies in an addition to and penalties on petitioners' federal income taxes as follows cases of the following petitioners are consolidated herewith richard w moore and katherine j moore docket no james h leste docket no and first associates mortgage corp docket no james h and stacy leste docket no year deficiency dollar_figure sec_6662 dollar_figure accuracy-related_penalty richard w and katherine j moore docket no year deficiency dollar_figure big_number big_number james h leste docket no year deficiency dollar_figure big_number accuracy-related_penalty sec_6662 dollar_figure big_number big_number accuracy-related_penalty sec_6662 dollar_figure big_number first associates mortgage corp docket no year ended addition_to_tax accuracy-related_penalty deficiency sec_6651 dollar_figure big_number big_number -- -- dollar_figure sec_6662 dollar_figure big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether payments made by corporate petitioner first associates mortgage corp famc to valentine silbernagel silbernagel pursuant to a consulting and noncompetition agreement represent compensation deductible under sec_162 as petitioners contend or additional consideration to valentine associates ltd corp for james h leste's and richard w moore's purchase of famc's stock and thus nondeductible by famc and taxable as constructive dividends to the individual petitioners as respondent contends whether all petitioners are liable for the accuracy- related penalty under sec_6662 pertaining to the above issue whether the lestes and the moores are liable for the accuracy-related_penalty under sec_6662 for failing to properly report bonus income received from famc on their individual income_tax returns and whether famc is liable for the accuracy-related_penalty under sec_6662 for overstating its cost_of_goods_sold by dollar_figure for its fiscal_year ended date findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of the filing of the petitions the lestes and the moores resided and famc's principal_place_of_business was located in california famc was incorporated on date it was a wholly owned subsidiary of valentine associates limited corp valc valc was incorporated in and was engaged in the business of providing collection and accounting services to mortgage lenders loan servicing at all relevant times silbernagel owned all the stock of valc and was its president from until the time valc was incorporated silbernagel had been the president of a large mobile home loan servicing company prior thereto he had worked for about to years for an automobile loan servicing company in his prior employment silbernagel procured loans and marketed them for sale in bulk to banks and savings and loan associations silbernagel had developed contacts pincite to banks and savings and loan associations with which he had worked utilizing his experience and contacts in the loan servicing industry silbernagel organized valc and began providing loan procurement and marketing services as well as collection and foreclosure services primarily to mobile home mortgage lenders on date valc's mobile home mortgage servicing business which at that time represented about to percent of the company's operations was sold to wesav financial corp wesav for approximately dollar_figure the sale contract between wesav and valc included a covenant_not_to_compete pursuant to which valc agreed to refrain from owning or operating a mobile home loan servicing business for a period of months in addition silbernagel personally executed a consulting and noncompetition agreement with wesav that agreement noted silbernagel's substantial knowledge and expertise in the operation management business contacts and research_and_development activities of the business and required him to refrain from aiding any competitor or potential competitor for a period of months as compensation_for services to be rendered and for his covenant_not_to_compete silbernagel was to receive dollar_figure per month during the term of the agreement despite valc's and silbernagel's noncompetition agreement with wesav valc entered into a mortgage servicing agreement with imperial savings association imperial on date pursuant to that agreement valc agreed to service loans purchased by imperial in bulk from other lenders the agreement was prospective only and no loans were being serviced at the time the agreement was entered the agreement required valc to obtain all necessary business licenses a fidelity bond protecting against losses caused by improper employee acts and various insurance policies naming imperial as the beneficiary in response to concerns raised by wesav regarding valc's covenant_not_to_compete with wesav the servicing rights and obligations under the imperial agreement were assigned to famc on date at that time famc was not an active business_entity and had been a dormant subsidiary of valc since it was incorporated in shortly after the assignment of the imperial contract to famc and to further alleviate concerns over his covenant_not_to_compete with wesav silbernagel approached petitioners james leste leste and richard moore moore to determine whether they would be interested in buying the stock of famc and operating the company as an independent loan servicing organization leste and moore joined valc in and held the positions of vice president of finance and senior vice president in charge of lending respectively both men were aware that valc's servicing agreement with imperial was causing silbernagel to receive a lot of flack from wesav they knew that famc had not yet begun servicing loans and they understood that famc would have to secure the appropriate business licenses a fidelity bond and various insurance policies prior to commencing loan service for imperial leste and moore agreed to acquire the stock of famc and they executed an agreement with valc on date pursuant to this agreement leste and moore each paid dollar_figure to acquire all the outstanding_stock of famc and thereafter they became equal percent shareholders of famc in addition to the amounts paid for famc's stock leste and moore each contributed dollar_figure to famc's working_capital to be used in acquiring office furniture and for other expenses associated with getting the business started after purchasing the stock of famc leste and moore served as the company's chief financial officer and president respectively at the time leste and moore purchased the stock of famc the company had not yet obtained the fidelity bond and insurance policies required pursuant to the imperial loan servicing agreement although famc began servicing some large loan pools for imperial in date famc's failure to obtain the fidelity bond and insurance policies resulted in a somewhat precarious relationship with imperial in date stephen m wright wright imperial's senior vice president wrote to moore requesting that the fidelity bond and insurance requirements be satisfied within days or i will have no choice but to consider pulling the servicing from your company famc complied with wright's request in date shortly after purchasing the stock of famc leste and moore entered into discussions with a consultant donald g shirk shirk who offered to assist famc in contacting banks and other mortgage lenders and in acting as a broker in the buying and selling of mobile home loan pools in a letter to moore dated date shirk stated that his services could assist famc in developing large profitable servicing portfolios in his letter shirk proposed a fee for his services of dollar_figure per day plus office rental expenses and reimbursement for other reasonable and verifiable expenses an oral agreement was reached pursuant to which shirk was hired as a consultant to famc on substantially the same terms as outlined in his letter to moore thereafter shirk submitted billing statements to famc pursuant to the agreed per_diem consulting fee and expense reimbursement arrangement the record does not indicate whether shirk entered into a covenant_not_to_compete with famc shirk provided consulting services to famc through date when it was determined that he was not generating an appropriate level of new business to replace famc's declining loan pool balances effective date shirk's compensation under the consulting agreement with famc was changed to a commission-only arrangement whereunder shirk was paid only when he brought in new business in the final months of the original per_diem consulting arrangement famc paid shirk a total of dollar_figure in consulting fees and expense reimbursements there is no evidence in the record as to the payment of any fees to shirk under the commission-based consulting agreement and it appears that his consulting services to famc were essentially discontinued by date at about that time leste and moore entered into discussions with silbernagel who had previously offered to provide consulting services to famc as the founder of valc and ultimately famc itself and with his numerous contacts in the loan servicing industry it was anticipated that silbernagel would add some muscle to famc's marketing effort and help restore the company's declining loan pool balances on date silbernagel entered into a consulting and noncompetition agreement with famc under that agreement silbernagel's primary duty was to attract new business through direct sales and other marketing efforts designed to promote famc's loan servicing business silbernagel was required to refer all loan servicing opportunities made known to him to famc and he agreed not to compete with famc by directly or indirectly assisting famc's competitors the consulting and noncompetition agreement with silbernagel was incorporated into a multiyear contract commencing on date and extending to date during the first years of the agreement silbernagel was to be paid the lesser_of dollar_figure per year or percent of famc's after-tax profits in conjunction therewith famc a consulting agreement with silbernagel was previously proposed but not executed in date at that time leste and moore decided to give shirk a little more time to see how much new business he could bring in was to advance to silbernagel a fully earned draw of dollar_figure per month against annual compensation thereafter the compensation limits and monthly draw amounts were to be reduced by percent for the remaining years of the contract during the years in issue silbernagel contacted between and banks and other mortgage lenders many of which he had worked with previously in an effort to generate loan servicing business for famc approximately percent or more of those contacts involved personal meetings with representatives of the mortgage lenders additionally moore and silbernagel spoke over the phone approximately times per month although silbernagel did not submit billing statements to famc through their regular phone conversations moore was kept apprised of silbernagel's activities including any leads that silbernagel had developed and whether any business was expected to come in despite silbernagel's efforts famc did not receive the anticipated increase in loan servicing business and it became increasingly difficult to support silbernagel's consulting fees in date famc reduced its payments to silbernagel to dollar_figure per month in date the payments were further reduced to dollar_figure per month silbernagel was aware of famc's financial difficulties and agreed to the reductions in his consulting fees in date leste wrote to silbernagel to inform him that his consulting agreement was to be terminated effective date silbernagel disagreed with the termination of the consulting agreement and in a letter to leste dated date silbernagel stated i must insist that you continue with the reduced consulting fees as called for in our agreement or i will be required to take the necessary action to enforce the agreement despite the comments in his letter to leste silbernagel did not pursue legal action to enforce the consulting agreement nor did he receive any additional consulting fees from famc famc issued forms to silbernagel for the calendar years and in the respective amounts of dollar_figure dollar_figure and dollar_figure silbernagel indicated at trial that he reported these amounts as ordinary_income from consulting services on his federal_income_tax returns for the respective years on its federal_income_tax returns for its fiscal years ended date and famc claimed deductions of dollar_figure dollar_figure and dollar_figure respectively for consulting fees paid to silbernagel respondent disallowed these deductions contending silbernagel performed few or no consulting services for famc and that the payments to silbernagel were in fact additional payments with regard to leste's and moore's purchase of famc's stock from valc further as a result of famc's payments to silbernagel respondent determined that leste and moore each had silbernagel's tax returns were not introduced into evidence however respondent did not challenge silbernagel's assertion that the consulting fees were reported as ordinary_income received constructive dividends from famc in the amounts of dollar_figure dollar_figure and dollar_figure for the calendar years and respectively during and leste received bonuses from famc in the amounts of dollar_figure and dollar_figure respectively the entire amount of the bonus and one-half of the bonus were incorrectly reported as self-employment_income on leste's individual income_tax returns for the respective years leste concedes that this error resulted in the overstatement of deductions for contributions to his pension_plan and that he is liable for excise_taxes on the overstated amounts during and moore received bonuses from famc in the amounts of dollar_figure and dollar_figure respectively one-half of the bonus and the entire amount of the bonus were not reported on moore's original income_tax returns for the respective years after respondent's examination of famc's returns had commenced moore filed an amended income_tax return for reporting the additional dollar_figure in bonus income for that year moore also has conceded that he is liable for the bonus income he failed to report on his return on its income_tax return for the fiscal_year ending date famc claimed dollar_figure for cost_of_goods_sold respondent disallowed this amount in full and famc concedes the disallowance opinion sec_162 permits a corporation to deduct a reasonable allowance for salaries or other compensation_for_personal_services actually rendered as an ordinary and necessary business_expense compensation payments are deductible under sec_162 if they are reasonable and paid purely for services rendered to the business sec_1_162-7 income_tax regs petitioners contend that the payments to silbernagel represent compensation_for services rendered and for his agreement not to compete with famc respondent claims that the payments were in substance additional payments by leste and moore for the stock in famc respondent contends that famc is not entitled to deduct the payments under sec_162 because silbernagel performed few or no consulting services for famc and that such payments constitute constructive dividends to leste and moore to the extent of famc's earnings_and_profits 421_f2d_910 6th cir 70_tc_651 petitioners provided little documentation of the work performed by silbernagel on behalf of famc we are mindful however that the consulting and noncompetition agreement entered between famc and silbernagel provided for fixed monthly payments to the parties agree that famc had sufficient earnings_and_profits in all relevant years such that all of the payments to silbernagel would be eligible for treatment as constructive dividends silbernagel regardless of the number of days worked and the agreement did not require silbernagel to submit billing statements or other summaries of his consulting activities in determining the nature of famc's payments to silbernagel we consider silbernagel's testimony which we found highly credible we are convinced that silbernagel indeed performed consulting services for famc which included utilizing his contacts in the mortgage lending industry in an attempt to generate business for famc and regularly discussing his activities in that regard with moore further silbernagel testified that he reported the payments received from famc as ordinary_income because he considered them to be compensation_for consulting services rendered and for his covenant_not_to_compete silbernagel was hired as a consultant to famc at a time when the company's loan servicing business was declining leste and moore whom we also regard as credible witnesses indicated that they expected silbernagel's expertise and contacts in the mortgage lending industry to add muscle to famc's marketing effort and generate new loan servicing business as well as smooth out famc's somewhat precarious relationship with imperial it is reasonable that leste and moore considered it worthwhile to pursue silbernagel's offer to provide consulting services to famc and in as noted above famc's prior consulting agreement with shirk was a per_diem and expense reimbursement arrangement whereunder shirk was required to submit monthly billing statements in order to get paid conjunction therewith famc secured from him a covenant_not_to_compete the dollar_figure valc received from leste and moore for the stock of famc was not unduly low and in our opinion none of the consulting fees paid to silbernagel was for the famc stock at the time leste and moore considered purchasing the stock of famc they were aware of the speculative value of the imperial loan servicing agreement assigned by valc to famc it was not clear at that time how much loan servicing business would be generated by the imperial agreement nevertheless leste and moore agreed to pay and valc accepted dollar_figure for all of famc's stock absent a showing that this was not an arm's-length agreement or a reasonable price to pay for the risky business opportunity famc provided we will not disturb their judgment we do not find as respondent contends that the consulting and noncompetition agreement between famc and silbernagel more than months after leste and moore purchased famc's stock was intended to provide additional consideration to silbernagel in connection with that purchase we also consider the amounts paid silbernagel pursuant to his consulting and noncompetition agreement with famc to be reasonable in light of his expertise and contacts in the mortgage lending industry famc paid shirk a total of dollar_figure during the final months of his per_diem and expense reimbursement consulting agreement or on average approximately dollar_figure per month shirk's consulting agreement apparently did not contain a covenant_not_to_compete with famc silbernagel's agreement with famc however contained both a consulting services component and a covenant_not_to_compete while the covenant_not_to_compete did not have a separately_stated consideration it did represent an additional commitment on silbernagel's part supplemental to the consulting commitment and it was an added value for the consideration famc was to pay silbernagel monthly silbernagel had previously been paid dollar_figure per month for a covenant_not_to_compete with wesav for a period of months following wesav's purchase of valc's mobile home mortgage servicing business we believe the dollar_figure monthly fee paid to silbernagel constitutes reasonable_compensation for both the consulting services component and the covenant_not_to_compete in the agreement between silbernagel and famc consequently we hold that famc is entitled to deduct all of the payments made to silbernagel pursuant to the consulting and noncompetition agreement entered between those parties there although the agreement with wesav also required silbernagel to assist in effecting a smooth transfer of the business we find that the payments under the agreement were primarily designed to compensate him for his covenant_not_to_compete with wesav for a period of months following the sale in determining that the dollar_figure monthly fee was reasonable we recognize that there were subsequent reductions of the monthly payment to dollar_figure in date and to dollar_figure in date those reductions were the result of arm's-length negotiations precipitated by the decline in famc's loan servicing business and the company's resulting financial difficulties respondent suggests on brief that the payments under the consulting and noncompetition agreement between silbernagel and famc were limited to the lesser_of dollar_figure per year or percent of famc's after-tax profits and therefore famc's deduction should likewise be limited to this amount moore testified at trial however that the monthly payments to continued are no constructive dividends to the individual petitioners and the accuracy-related_penalties under sec_6662 relating to this issue are not applicable the remaining issues for decision are whether the lestes and the moores are liable for accuracy-related_penalties under sec_6662 for their failure to properly report bonus income received from famc and whether famc is liable for the sec_6662 accuracy-related_penalty for claiming cost_of_goods_sold of dollar_figure which the parties have agreed was improper sec_6662 imposes a penalty on any portion of an underpayment that is attributable to negligence or disregard of rules and regulations in the instant case petitioners have conceded that they are liable for the underlying deficiencies resulting from the improperly reported bonus income and cost_of_goods_sold amounts a taxpayer must establish error in the commissioner's determination that he or she is liable for the penalty provided by sec_6662 rule a 104_tc_352 petitioners offered no evidence at trial concerning the negligence penalties and failed to address the issue continued silbernagel under the consulting and noncompetition agreement were his fully earned draw and that he could earn more but not less than the agreed dollar_figure per month floor as noted previously respondent did not challenge silbernagel's assertion that he reported all of the consulting fees received from famc as ordinary_income on his individual income_tax returns nor is there any evidence that silbernagel returned any of the payments to famc on brief accordingly to the extent that respondent has prevailed on the underlying issues her corresponding determination of the applicable penalties is sustained to reflect the foregoing and the concessions of the parties decisions will be entered under rule petitioners did however attach a document to their posttrial reply brief purporting to be an audit notification letter sent from an internal_revenue_service agent to moore on date presumably petitioners intend this document to exculpate moore from the negligence_penalty for by establishing that moore filed his amended return reporting the additional dollar_figure in bonus income prior to being informed by respondent that his return was under audit the document attached to petitioner's posttrial reply brief however was not introduced at trial and therefore is not part of the record in this case rule b additionally we note that the parties have stipulated that moore filed his amended return after respondent's examination of famc's returns had commenced based on our review of the record in this case and petitioners' failure to address the negligence issue at trial or on brief we conclude that petitioners have not carried their burden_of_proof and accordingly are liable for the accuracy-related_penalties under sec_6662 pertaining to the conceded deficiencies
